IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________
                                                                          FILED
                                       No. 94-4878                U.S. COURT OF APPEALS
                                ________________________            ELEVENTH CIRCUIT
                                                                         02/04/99
                                                                     THOMAS K. KAHN
BETH ANN FARAGHER;                                                        CLERK
NANCY EWANCHEW,

                                                                         Plaintiffs-Appellants,
                                                                             Cross-Appellees,

                                           versus

CITY OF BOCA RATON,
a political subdivision of
the State of Florida,

                                                                         Defendant-Appellee,
                                                                            Cross-Appellant,

BILL TERRY;
DAVID SILVERMAN,

                                                                        Defendants-Appellees.

                                ________________________

                         Appeal from the United States District Court
                             for the Southern District of Florida
                               _________________________


Before , HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, Circuit Judges, and KRAVITCH, Senior Circuit Judge.

BY THE COURT:

       The judgment of the district court is hereby REINSTATED and AFFIRMED.